 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KEENAN TILLISON,
                                                   NO: 1:20-CV-3055-TOR
 8                             Plaintiff,
                                                   ORDER OF DISMISSAL
 9          v.

10    JOSEPH BRUSIE and
      JULIENNE DOMINGEZ,
11
                               Defendants.
12

13         By Order filed May 29, 2020, the Court advised Plaintiff of the deficiencies

14   of his complaint and directed him to amend or voluntarily dismiss within sixty (60)

15   days. ECF No. 7. Plaintiff, a pretrial detainee at the Yakima County Jail is

16   proceeding pro se and in forma pauperis; Defendants have not been served.

17         Specifically, Plaintiff named a private person as a defendant to this action

18   pursuant to 42 U.S.C. § 1983 and failed to present any facts from which the Court

19   could infer that she was acting under color of state law. Taylor v. List, 880 F.2d

20   1040, 1048 (9th Cir. 1989). Plaintiff’s allegations against Defendant Joseph Brusie,



     ORDER OF DISMISSAL -- 1
 1   a prosecuting attorney, were insufficient to lower the shield of absolute prosecutorial

 2   immunity. Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976).

 3         In addition, Plaintiff sought his release and the only federal remedy by which

 4   a state prisoner may obtain his release is a writ of habeas corpus with its requirement

 5   of exhaustion of state remedies. See Preiser v. Rodriguez, 411 U.S. 475, 487-90

 6   (1973).   The Court also determined that it was appropriate to abstain from

 7   intervening in a pending state court criminal proceeding under Younger v Harris,

 8   401 U.S. 37, 45 (1971).

 9         For the reasons set forth above and in the Order to Amend or Voluntarily

10   Dismiss, ECF No. 7, IT IS ORDERED that the First Amended Complaint is

11   DISMISSED without prejudice to Plaintiff filing any challenge to the fact or

12   duration of his confinement in the appropriate forum. Under Washington v. L.A.

13   Cty. Sheriff's Dep't, 833 F.3d 1048 (9th Cir. 2016), this dismissal will NOT count as

14   a “strike” pursuant to 28 U.S.C. § 1915(g).

15   //

16   //

17   //

18   //

19   //

20   //



     ORDER OF DISMISSAL -- 2
 1         IT IS SO ORDERED. The Clerk of Court is DIRECTED to enter this Order,

 2   enter judgment, provide copies to Plaintiff and CLOSE the file. The Court certifies

 3   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be taken

 4   in good faith and would lack any arguable basis in law or fact. Plaintiff’s in forma

 5   pauperis status is hereby REVOKED.

 6         DATED August 4, 2020.

 7

 8                                 THOMAS O. RICE
                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL -- 3
